Citation Nr: 0121052	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had active duty from February 1967 to February 
1987.  He died in May 1997.  The appellant is his surviving 
spouse.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 1999, the Board denied 
the appellant's claim; she thereafter appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, by means of an Order issued in December 2000 
pursuant to Appellee's Unopposed Motion for Remand and to 
Stay Proceedings, vacated the Board's November 1999 decision, 
and remanded the case to the Board for further action.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed 

before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the 
instant case, the appellant's claim for the cause of the 
death of the veteran was specifically based on the premise 
that her claim was not well grounded, and that no further 
assistance was required.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board nonetheless notes that 
the appellant has furnished authorization, in the form of 
duly executed VA Forms 21-4142, for the release of medical 
records compiled at the Boise, Idaho, VA Medical Center; at 
St. Luke's Hospital, Boise, Idaho; and at Mountain Home 
Hospital, U.S. Air Force Base, Boise, Idaho.  In addition, 
the Court, through the Joint Motion, has advised the 
appellant that she may submit additional evidence and 
argument in support of her claim.  The Board also notes that 
the veteran's death certificate shows that he died at St. 
Jude's Family Hospital, Olongapo City, Philippines.  Records 
pertaining to hospitalization at that facility have not been 
sought by VA.


In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all medical care providers who treated 
the veteran for his fatal colon cancer 
since his separation from service, in 
addition to those names and addresses 
already furnished by her.  After securing 
any additional necessary releases, the RO 
should obtain all such records from the 
Boise, Idaho, VA Medical Center; St. 
Luke's Hospital, Boise, Idaho; Mountain 
Home Hospital, U.S. Air Force Base, 
Boise, Idaho; and from any other medical 
care provider named by the appellant.  
The RO should also request that the 
appellant furnish a release for VA to 
obtain all medical records compiled at 
St. Jude's Family Hospital, Olongapo 
City, Philippines, pursuant to the 
veteran's hospitalization at that 
facility.  Upon receipt of that release, 
the RO should obtain all such medical 
records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO, to include additional evidence and argument that 
pertains to her claim that the veteran's death was the result 
of inservice exposure to Agent Orange.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to satisfy due process concerns.  No inference as to the 
final disposition of this claim should be made.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





